Pfeifer, J.
The sole issue before this court is whether a claimant can prove a scheduled disease using the general definition of “occupational disease” provided by R.C. 4123.68. We hold that a claimant may do so.
R.C. 4123.68 (now R.C. 4123.01[F]) defined an “occupational disease” as:
“a disease contracted in the course of employment, which by its causes and the characteristics of its manifestation or the condition of the employment results in a hazard which distinguishes the employment in character from employment generally, and the employment creates a risk of contracting the disease in greater degree and in a different manner than the public in general.”
R.C. 4123.68 also provided a non-exclusive schedule of diseases which “shall be considered occupational diseases and compensable as such when contracted by an employee in the course of the employment in which such employee was engaged and due to the nature of any process described in this section.”
The schedule is non-exclusive because R.C. 4123.68 further provided that “[a] disease which meets the definition of an occupational disease is compensable pursuant to Chapter 4123. of the Revised Code though it is not specifically listed in this section.”
Finally, we make our decision under the statutory mandate of liberal construction. R.C. 4123.95 states that “[sjections 4123.01 to 4123.94, inclusive, of the Revised Code shall be liberally construed in favor of employees and the dependents of deceased employees.”
R.C. 4123.68 states that a disease satisfying the general definition of an “occupational disease” is compensable. The jury was properly instructed as to the general definition of “occupational disease.” The general statutory definition does not require the presence of nodules. The jury’s general verdict and interrogatory answers reflect that plaintiff did prove that decedent’s disease was an occupational disease according to the general statutory definition.
That silicosis appears as a scheduled disease is irrelevant. Where an injured worker proves that he suffered an occupational disease as a result of his employment, nothing further need be proven. Proof of the three definitional criteria of “occupational disease” — causal connection, hazard and risk — creates a compensable claim, regardless of whether the disease is scheduled or nonscheduled.
R.C. 4123.68 could, but does not, say that a disease listed in the schedule can only be an occupational disease if it meets the schedule. Reading that restriction into the statute not only disregards the statute’s plain language, but also violates the statutory mandate to liberally construe the statute in favor of employees and *53the dependents of deceased employees. We therefore reverse the judgment of the appellate court.

Judgment reversed.

A.W. Sweeney, Douglas, Resnick and F.E. Sweeney, JJ., concur.
Moyer, C.J., and Wright, J., dissent.